07/26/2016


                                            DA 16-0010
                                                                                        Case Number: DA 16-0010

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                            2016 MT 180


IN THE MATTER OF THE ESTATE OF KENNETH R.
WOODY IV, Deceased, by and through his personal representative
KENNETH R. WOODY, and LORRAINE WOODY,
personal representative, on behalf of the heirs of
KENNETH R. WOODY IV,

               Plaintiffs and Appellants,

         v.

BIG HORN COUNTY, a Political Subdivision of the
State of Montana, and the BIG HORN COUNTY SHERIFF’S OFFICE,

               Defendants and Appellees.


APPEAL FROM:           District Court of the Twenty-Second Judicial District,
                       In and For the County of Big Horn, Cause No. DV 15-9
                       Honorable Blair Jones, Presiding Judge

COUNSEL OF RECORD:

                For Appellants:

                       Gregory Paul Johnson, Attorney at Law, Billings, Montana

                For Appellees:

                       Calvin J. Stacey, Bryan M. Kautz, Stacey, Funyak & Kautz,
                       Billings, Montana



                                                    Submitted on Briefs: June 1, 2016

                                                               Decided: July 26, 2016


Filed:

                       __________________________________________
                                         Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1     Kenneth R. Woody and Lorraine Woody, as co-personal representatives of the

Estate of Kenneth R. Woody IV, and on behalf of his heirs (the Estate), appeal the order

of the Twenty-Second Judicial District Court, Big Horn County, granting Big Horn

County’s and Big Horn County Sheriff’s Office’s (collectively, the County) motion to

dismiss. The Estate raises the following issue on appeal:

      Whether the District Court erred in determining that the Estate’s complaint was
barred by the statute of limitations.

¶2     We reverse and remand for further proceedings.

                 PROCEDURAL AND FACTUAL BACKGROUND

¶3     Kenneth R. Woody IV was killed on December 16, 2011, after the vehicle in

which he was a passenger crashed near Hardin, Montana, following a high-speed chase

by a Big Horn County Sheriff’s deputy.

¶4     On September 11, 2014, the Estate submitted a claim letter to the County, seeking

$750,000 from the County for wrongful death and survivorship damages related to

Woody’s death. The claim letter informed the County that it had 120 days from the date

of the letter to resolve the claim “without the necessity of litigation.” The County Board

of Commissioners acknowledged receipt of the letter on September 15, 2014, but never

responded.

¶5     On March 3, 2015, the Estate filed a complaint against the County in the District

Court asserting negligence, survivorship, wrongful death, and negligent infliction of

emotional distress. On March 18, 2015, the County filed a motion to dismiss under M. R.

Civ. P. 12(b)(6) for failure to state a claim, asserting that the Estate’s claims were barred
                                          2
by the applicable three-year statute of limitations. The Estate objected to the motion,

averring that its claim letter to the County had tolled the statute of limitations in

accordance with §§ 2-9-301, 2-9-302 and 27-2-209(3), MCA.

¶6     The District Court held a hearing on the County’s motion to dismiss on

October 19, 2015.     The parties argued opposing interpretations of the effect and

applicability of §§ 2-9-301 and 27-2-209(3), MCA. The Estate relied primarily on Rouse

v. Anaconda-Deer Lodge County, 250 Mont. 1, 817 P.2d 690 (1991), overruled in part by

Stratemeyer v. Lincoln County, 276 Mont. 67, 915 P.2d 175 (1996). The County relied

primarily on Stratemeyer. On December 10, 2015, the court granted the County’s motion

to dismiss, concluding that the Estate’s claims were time barred “in accordance with the

Stratemeyer holding.” The Estate appeals.

                              STANDARDS OF REVIEW

¶7     We review de novo a district court’s ruling on a motion to dismiss under M. R.

Civ. P. 12(b)(6). Cowan v. Cowan, 2004 MT 97, ¶ 10, 321 Mont. 13, 89 P.3d 6.

Whether a district court correctly applied the statute of limitations is a question of law,

also reviewed for correctness. Momsen v. Momsen, 2006 MT 233, ¶ 7, 333 Mont. 463,

143 P.3d 450.

                                     DISCUSSION

¶8    Whether the District Court erred in determining that the Estate’s complaint was
barred by the statute of limitations.

¶9     The statute of limitations for claims of negligence, wrongful death, survivorship,

and negligent infliction of emotional distress is three years. Section 27-2-204, MCA.

Generally, a claim accrues and the limitation period begins to run when all elements of
                                         3
the claim “exist or have occurred.” Section 27-2-102, MCA. The parties do not dispute

the three-year limitations period and agree that this action accrued on December 16,

2011. An action commences upon the filing of the complaint. Section 27-2-102(1)(b),

MCA. “All civil actions must be commenced within the periods prescribed in [Title 27,

Chapter 2, Part 2, MCA,] except when another statute specifically provides a different

limitation.” Section 27-2-105, MCA. Claims against the State or a political subdivision

are “subject to the limitation of actions provided by law.” Section 2-9-302, MCA.

¶10    Section 2-9-301, MCA, sets forth administrative claim requirements for actions

against the State and political subdivisions. The County is a political subdivision as

defined under § 2-9-101(5), MCA. A plaintiff making a claim against the State must first

present the claim to the Montana Department of Administration before filing a complaint

in a district court. Section 2-9-301(2), MCA. “Upon the department’s receipt of the

claim, the statute of limitations is tolled for 120 days.”       Section 2-9-301(2), MCA.

Section 2-9-301, MCA, contains no tolling provision for claims against political

subdivisions, but still requires that plaintiffs present and file such claims with the clerk or

secretary of the political subdivision. Section 2-9-301(3), MCA. “Actions for claims

against a county that have been rejected by the county commissioners must be

commenced within 6 months after the first rejection.” Section 27-2-209(3), MCA.

¶11    The District Court interpreted and analyzed §§ 2-9-301 and 27-2-209(3), MCA,

and our decisions in Rouse and Stratemeyer to conclude that the Estate’s claim letter to

the County “did not toll the limitations period for the claims asserted in the Estate’s

[Complaint].” With respect to § 2-9-301, MCA, the court noted that subsection (3)

                                           4
contains no requirement that a claim against a political subdivision be “first presented” to

the government or that it be acted upon before a complaint can be filed. “Rather,

§ 2-9-301(3), MCA, merely requires that a claim be filed.” The court noted further that

unlike § 2-9-301(2), MCA—which tolls the statute of limitations upon timely filing of a

claim against the State—subsection (3) of this statute “contains no such tolling provision

related to claims made against political subdivisions.”        Similarly, with respect to

§ 27-2-209(3), MCA, the court found “no indication in the statute that [the applicable]

subsection lengthens the limitations period further than the general limitation period for a

claim against a county.” The court concluded further, “Rather than lengthening the

limitation period, subsection (3) actually shortens the period . . . under appropriate

circumstances.”    In any event, the court concluded, § 27-2-209(3), MCA, is not

applicable to the facts of this case because “the County never denied the Estate’s claim.”

¶12    The court noted that the Estate’s theory with respect to §§ 2-9-301 and

27-2-209(3), MCA, “mirrors” this Court’s analysis in Rouse. The court acknowledged

that “[u]nder the Rouse analysis, because the County never denied the Estate’s claim, the

Estate’s [Complaint] would be timely filed.” The court concluded, however, that in

Stratemeyer, this Court “acknowledged that its statutory interpretation in Rouse was not

correct.”   According to the District Court, Rouse “was the product of the Montana

Supreme Court’s misinterpretation of § 2-9-301(3), MCA, which in turn resulted in the

court finding an inherent unfairness in the statutory scheme—an unfairness that does not

exist under a correct reading of the statute.” The court concluded further that because

“the Estate was free to commence the instant action in district court on the same day it

                                         5
presented its claim to the County, or even prior,” the September 11, 2014 letter “did not

toll the limitations period.”

¶13    The Estate argues that the District Court erred in its interpretation and analysis of

the applicable statutes and case law. The Estate contends that the decision in Rouse

remains good law insofar as it held that under §§ 2-9-302 and 27-2-209(3), MCA, “the

initial period for claims against a county is tolled upon timely filing of the claim and the

six month period of limitation for filing an action in district court does not begin to run

until the claimant received notice of the county board’s first denial of the claim.” Rouse,
250 Mont. at 6, 817 P.2d at 693. The Estate argues that “[t]he only inconsistency”

between Rouse and Stratemeyer “is that Section 2-9-301(3), MCA, does not require a

claim against a county to be ‘first presented’ or that it be acted upon before a complaint

can be filed.” Therefore, according to the Estate, because it “timely filed its claim with

the [County]” and because the County “never denied the claim,” the limitations period for

the Estate’s claims against the County “was tolled and the six month period of limitation

for filing an action in district court did not begin to run because the Estate never received

notice of the County’s denial of the claim.” The Estate claims that by first filing its claim

with the County before filing a complaint, it acted in accordance with Rouse, the

“legislative mandate of Section 2-9-301(3), MCA,” and in “furtherance of the public

policy to prevent needless litigation and to save unnecessary litigation expenses by

affording an opportunity to amicably adjust and settle all claims before suit is brought.”

¶14    The County argues that the plain language of §§ 2-9-301(3) and 27-2-209(3),

MCA, establish that “no tolling of a statute of limitations exists when a claim is being

                                          6
made against a county.” The County points out that while § 2-9-301(2), MCA, contains a

specific tolling provision for claims against the State, § 2-9-301(3), MCA, contains no

such provision for claims against a political subdivision. The County contends further

that § 27-2-209(3), MCA, “actually shortens the time frame in which to file a lawsuit

against a county, if the county denies the claim.” For example, according to the County,

where a county receives a negligence claim after “one year of the statute running, and the

county immediately denies the claim, instead of having two years left in which to file the

lawsuit, the plaintiff would have only 6 months left” to file the complaint in district court.

“[T]he biggest difference between Rouse, Stratemeyer, and the case at hand,” according

to the County, “is that in both cited cases, the plaintiff filed their lawsuit within the

applicable period of limitations. . . . In the instant case, those facts do not exist.” Finally,

the County contends that the Estate’s public policy argument is not enough to reverse the

District Court because “there exist[ ] clearly established statutes of limitation that must be

adhered to when filing a lawsuit.”

¶15    In Rouse, we analyzed the application of §§ 2-9-302 and 27-2-209(3), MCA, with

respect to Rouse’s claim against the county for assault and malicious prosecution. Rouse,
250 Mont. at 4-6, 817 P.2d at 692-93. Rouse had filed his claim with the county

approximately twenty-two months after the incident giving rise to his claims and the

county never responded. Rouse, 250 Mont. at 4, 817 P.2d at 692. Rouse then filed a

complaint in the district court nearly three years after the incident. The district court held

that Rouse’s claims were time-barred by a two-year statute of limitations. On appeal

Rouse argued that under § 27-2-209(3), MCA, “because the county ha[d] yet to reject his

                                           7
claims, the six month statute ha[d] not begun to run against him.” Rouse, 250 Mont. at 3,

817 P.2d at 691. We reversed the district court’s holding, noting that “after Rouse filed

his timely claim with the County, the County had notice of pending claims against it and

also controlled the commencement of the six month limitation period.” Rouse, 250 Mont.

at 6, 817 P.2d at 693. We concluded, “It would be inherently unfair to require Rouse to

file a timely claim against the County before filing an action in District Court and then to

penalize him for the County’s failure to act, or stalling on the claim.” Rouse, 250 Mont.

at 6, 817 P.2d at 693. We held that Rouse’s claims against the county were not barred

because:

       under §§ 2-9-302 and 27-2-209(3), MCA, the initial period of limitation for
       claims against a county is tolled upon timely filing of the claim and the six
       month period of limitation for filing an action in district court does not
       begin to run until the claimant receives notice of the county board’s first
       denial of the claim.

Rouse, 250 Mont. at 6, 817 P.2d at 693.

¶16    In Stratemeyer, an officer with a county sheriff’s department filed a tort claim in a

district court against the county for failure to train, counsel, or debrief him after he

witnessed the aftermath of a suicide while on the job. Stratemeyer, 276 Mont. at 70, 915

P.2d at 176.    The district court dismissed the officer’s tort claim, determining that

although he had filed the complaint within the three-year statute of limitations, his claim

was barred because he failed to first file it with the county “as required by § 2-9-301,

MCA.” Stratemeyer, 276 Mont. at 71, 915 P.2d at 177. On appeal, the county relied on

Rouse to assert that § 2-9-301(3), MCA, required a plaintiff to first file a claim against

the entity before proceeding in district court. Stratemeyer, 276 Mont. at 73, 915 P.2d at

                                          8
178. We noted that the language in Rouse on which the county relied “is dicta” but also

acknowledged that in Rouse we had “inexplicably read the ‘first file’ requirement” into

§ 2-9-301(3), MCA, which “violates . . . our rules for statutory construction.”

Stratemeyer, 276 Mont. at 73, 915 P.2d at 178. Thus, we rejected “our broad statement in

Rouse which would require a claimant to ‘first file’ his claim with the political

subdivision before proceeding in district court.” Stratemeyer, 276 Mont. at 73, 915 P.2d

at 178-79. We concluded instead that § 2-9-301(3), MCA, “merely requires that a claim

be filed, it does not require that it be ‘first presented’ or that it be acted upon before a

complaint can be filed.” Stratemeyer, 276 Mont. at 74, 915 P.2d at 179. Consequently,

we reversed the district court and overruled Rouse “to the extent that [it] expresses an

opinion inconsistent with our analysis in the instant case.” Stratemeyer, 276 Mont. at 74,

915 P.2d at 179.

¶17    The Estate’s reading of Rouse and Stratemeyer is accurate. Stratemeyer overruled

Rouse only with respect to interpretation of § 2-9-301(3), MCA. Stratemeyer, 276 Mont.

at 73-74, 915 P.2d at 178-79. Section 27-2-209(3), MCA, which contains the language

held in Rouse to toll the limitations period, was not applicable in Stratemeyer and was

never analyzed, discussed, or even mentioned in that case.         We stated explicitly in

Stratemeyer that the overruled statement in Rouse was “dicta” and was “not related to our

holding in Rouse.”    Stratemeyer, 276 Mont. at 73, 915 P.2d at 178.          Accordingly,

Stratemeyer overruled Rouse only to the extent that it required a plaintiff to first file a

claim with a political subdivision before proceeding in district court under § 2-9-301(3),

MCA. The rest of the Rouse decision, therefore, remained good law after Stratemeyer.

                                         9
¶18    Rouse establishes that under §§ 2-9-302 and 27-2-209(3), MCA, when a plaintiff

timely files a claim against a county, the period of limitations is tolled and the six month

limitation period for filing in district court does not begin to run until the claimant

receives notice of the county’s denial of the claim. Rouse, 250 Mont. at 6, 817 P.2d at

693. As noted, claims against political subdivisions are subject to the limitation of

actions provided by law. Section 2-9-302, MCA. We are reluctant to conclude, absent

plain language in the statutes, see Bates v. Neva, 2014 MT 336, ¶ 26, 377 Mont. 350, 339
P.3d 1265, that the six-month period under § 27-2-209(3), MCA, may shorten the

original limitations period but not lengthen it. Among other things, “statutes of limitation

serve the purpose of ensuring ‘basic fairness’ to parties.” Burley v. Burlington N. &

Santa Fe Ry. Co., 2012 MT 28, ¶ 16, 364 Mont. 77, 273 P.3d 825. We observed in Rouse

that such an application of the six-month provision “does not unduly lengthen” the

limitation period, particularly because the political subdivision retains control against

stale claims by responding to a plaintiff’s administrative filing. Rouse, 250 Mont. at 6,

817 P.2d at 692 (citing Gutter v. Seamandel, 308 N.W.2d 403, 414 (Wis. 1981)).

¶19    Rouse is squarely on point with the facts in this case and it was reasonable for the

Estate to rely on it. The original three-year limitations period for the Estate’s claim

would have run on December 16, 2014. On September 11, 2014, the Estate presented its

claim with the County pursuant to § 2-9-301(3), MCA. The County acknowledged that it

received the claim; it thus “had notice of pending claims against it and also controlled the

commencement of the six month limitation period.” Rouse, 250 Mont. at 6, 817 P.2d at

693. Under Rouse, upon the filing of the claim the period of limitations was tolled until

                                         10
the Estate received notice of the County’s denial of the claim, at which point the Estate

would have had six months from the date of denial to file a complaint. Rouse, 250 Mont.

at 6, 817 P.2d at 693. Like in Rouse, the County never denied or responded otherwise to

the Estate’s claim. Therefore, the original limitation period was tolled and the six-month

limitation period never began. Rouse, 250 Mont. at 6, 817 P.2d at 693. The Estate’s

complaint was timely filed. Indeed, the Estate commenced its action within six months

of the date it presented its claim to the County. The District Court erred in concluding

that the Estate failed to file its complaint within the applicable limitations period.

¶20    As a final matter, we decline to revisit Rouse in this case. The principal of stare

decisis applies strongly when interpreting statutes; once the Court has placed a

construction on statutory language, the Court prefers to “leav[e] it to the legislature to

amend the law should a change be deemed necessary.” Bottomly v. Ford, 117 Mont. 160,

168, 157 P.2d 108, 112 (1945).         The Legislature has let stand this Court’s initial

construction of § 27-2-209(3), MCA, and it has become the law. Musselshell Ranch Co.

v. Seidel-Joukova, 2011 MT 217, ¶ 14, 362 Mont. 1, 261 P.3d 570. As such, we defer to

the Legislature to clarify the statute if the Court’s interpretation of its language is not

what the Legislature intends. Bottomly, 117 Mont. at 168, 157 P.2d at 112.

                                      CONCLUSION

¶21    For the foregoing reasons we conclude that the District Court erred in dismissing

the Estate’s complaint on the basis that it was time-barred. We reverse the court’s order

granting the County’s motion to dismiss and remand the case for further proceedings.



                                          11
                               /S/ BETH BAKER


We concur:

/S/ PATRICIA COTTER
/S/ MICHAEL E WHEAT
/S/ JAMES JEREMIAH SHEA
/S/ JIM RICE




                          12